UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4306


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON MICHAEL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00167-MOC-1)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Parke Davis, Interim Executive Director,      Jared P. Martin,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,       Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray,      Assistant United
States Attorney, Asheville, North Carolina, for    Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason Michael Brown appeals his conviction and sentence of

240    months      of     imprisonment          for     transportation      of     child

pornography,      in     violation    of   18     U.S.C.    § 2252A(a)(1),        (b)(1)

(2012), and possession of material containing child pornography,

in    violation     of     18    U.S.C.    § 2252A(a)(5)(b),         (b)(2)      (2012).

Appellate    counsel       has     filed   a     brief    pursuant     to   Anders     v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious       issues     for    appeal,      but     questioning     whether     the

district court committed a procedural error by applying a five-

level sentencing enhancement for pattern of activity.                       We affirm.

      We   review       Brown’s    sentence       for    reasonableness       “under    a

deferential       abuse-of-discretion           standard.”       United      States v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)), cert. denied, 137 S. Ct. 320

(2016).     This review entails appellate consideration of both the

procedural and substantive reasonableness of the sentence.                        Gall,
552 U.S. at 51.         In assessing the district court’s calculation of

the Guidelines range, we review its legal conclusions de novo and

its factual findings for clear error.                    United States v. Cox, 744
F.3d 305, 308 (4th Cir. 2014).

      Based on a review of the record, we conclude the district

court did not clearly err in crediting the child victim’s interview

statements in determining that she had been abused more than once.

                                            2
Furthermore, we have reviewed the record and conclude that the

court   properly   calculated    the       Guidelines    range,   treated    the

Guidelines as advisory rather than mandatory, gave the parties an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3353(a) factors, selected a sentence not based on

clearly erroneous facts, and sufficiently explained the chosen

sentence.    Therefore,     we   conclude      that     Brown’s   sentence   is

procedurally reasonable.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                We

therefore   affirm   the   district    court’s     judgment.       This   court

requires that counsel inform Brown, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Brown requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy thereof was served on Brown.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                       3